DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because each of the boxes in figures 1 and 2 must be textually labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  The quotation marks in line 14 need to be deleted, since the bypass state is a true state performed by the central controller.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements. See MPEP § 2172.01.  Claim 1 is directed to a system for a safety concept for an AC battery, the body of the claims does not include any structural elements that formed the system. The only structural elements listed in the claims are part of the AC battery. 
Double Patenting
Claims 6-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Th only difference between the two sets of claims is claim 1 starts with the phrase “A method for a safety concept for an AC battery” and claim 6 starts with “A system for a safety concept for an AC battery”. The body of both claims is the same. Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikkannanavar et al (US Publication 20170259687).
Claims 6-10 have been rejected under 35 USC 112(b) for not including specific structural elements that formed the recited system. Prior art will be applied to the invention as best understood by the examiner. 
Claims 1 and 6, Chikkannanavar et al teaches a protection system/method for protecting a battery in an electric system comprising: A battery system controller 206 for engaging and disengaging each of a plurality of battery cells 202 (as shown in fig. 2) based on feedback information from sensors 204/208/210/212, wherein a battery cell is bypass if the controller detects a fault (see for example paragraph 0051).
Claims 2 and 7, Chikkannanavar et al describes a battery controller 206 determines an abort fault when a fault is triggered by the comparison of detected information against previously stored parameters.
Claims 3 and 8, Chikkannanavar et al describes a current sensor 208 and a system controller 206 with a microprocessor (see paragraph 0054) for protecting the battery 124 by detecting a fault and disconnected the faulty battery cell.
Claims 4 and 9, Chikkannanavar et al describes a DC/DC converter 128, a current sensor 208, and a switch 142 for connecting the battery 124 to a voltage source (as shown in fig. 1).
Claims 5 and 10, Chikkannanavar et al describes in paragraph 0068 an FPGA as the hardware-programmable processor and a state machine is implemented a control program on the processor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 describe other protection systems for an AC battery of a traction system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846